DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/25/2022 is being entered. Claims 1, 5, 8, 11, 15 and 18 are amended. Claims 4, 7, 10, 14, 17, and 20 are cancelled. The amendment to claims 1 and 11 overcomes the 35 U.S.C. 101 rejection. The amendment to claims 1 and 11 also overcomes the 35 U.S.C. 102 and 103 rejections. Therefore, claims 1-3, 5-6, 8-9, 11-13, 15-16, and 18-19 are allowed. Claims 21-26 are new. A new search has provided references for claims 21-24, and the claims stand rejected under 35 U.S.C. 103. Therefore, responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lombrozo et al. (U.S. Publication No. 2020/0079381) hereinafter Lombrozo in view of Song et al. (U.S. Publication No. 2016/0223661) hereinafter Song.

Regarding claim 21, Lombrozo discloses system for estimating a friction characteristic of a surface beneath a vehicle that has a plurality of wheels engaging the surface [see Paragraph 0062 — discusses determining friction characteristics for the vehicle, road friction and coefficient of friction], the system comprising:
a plurality of wheel speed sensors, each associated with a respective one of the wheels [see Paragraph 0061 — discusses multiple wheel speed sensors on each wheel];
a processor [see Paragraph 0003 – discusses a processor configured to determine wheel speed and velocity] configured to determine:
determine a wheel speed of at least one of the wheels based on an indication from a corresponding one of the wheel speed sensors [see Paragraph 0061 — discusses measuring wheel speeds using the wheel speed sensors on each wheel],
determining a velocity of the at least one of the wheels separately from determining the wheel speed [see Paragraph 0061 - discusses determining speed of the vehicle (all the wheels) using differences in position, velocity is the measure of difference in position],
determine a wheel slip of the at least one of the wheels based on a determined wheel speed and a determined velocity of the at least one of the wheels [see Paragraph 0061 — discusses that the difference in the values of the wheel speed sensor and difference in position (to determine speed/velocity) indicate wheel slip], 
determine a friction characteristic based on the determined wheel slip [see Paragraphs 0061-0062 — discusses that the wheel slip is related to the friction coefficient and road friction and is determined automatically by a computing device of a vehicle], and 
control at least one aspect of movement of a vehicle based on the determined friction characteristic [see Paragraph 0084 - discusses that once the road friction is estimated, the vehicle is controlled based on the road friction].

However, Lombrozo fails to disclose:
at least one detector situated on a portion of the vehicle near at least one of the wheels, the at least one detector providing an output corresponding to a range rate regarding relative movement between the portion of the vehicle and an object in a vicinity of the vehicle,
determine a velocity of the portion of the vehicle based on the output of the at least one detector, and
determine a velocity of the at least one of the wheels based on the velocity of the portion of the vehicle.

Song discloses: 
a plurality of wheel speed sensors, each associated with a respective one of the wheels [see Paragraph 0039 - multiple wheel speed sensors for each wheel]; 
determine a wheel speed of at least one of the wheels based on an indication from a corresponding one of the wheel speed sensors [see Paragraph 0039 - discusses measuring wheel speeds for each wheel using wheel speed sensor, and see Paragraph 0040 - discusses determining velocity from the wheel speed sensors], 
at least one detector situated on a portion of the vehicle near at least one of the wheels, the at least one detector providing an output corresponding to a range rate regarding relative movement between the portion of the vehicle and an object in a vicinity of the vehicle [see Paragraphs 0043-0045 - discusses using RADAR rate of change in the range of the RADAR between the vehicle and a static object, and see Paragraph 0030 and see Figure 2 below - depicts a RADAR (208, 162) near a tire of a vehicle 100],

    PNG
    media_image1.png
    240
    210
    media_image1.png
    Greyscale

Figure 2 of Song

determine a velocity of the portion of the vehicle based on the output of the at least one detector [see Paragraphs 0043-0045 - discusses determining velocity vector of a vehicle using RADAR based on a rate of change in the range of the RADAR between the vehicle and a static object, and see Paragraphs 0045-0047 - discusses multiple RADARs on the vehicle being used with different velocity values (different portions)], and
determine a velocity of the at least one of the wheels based on the velocity of the portion of the vehicle [see Paragraph 0048 - discusses calculating composite velocity vectors (Vx, Vy) of the vehicle (all wheels) using the information from the RADARS near each of the wheels].

Song suggests that using RADAR based motion estimates (velocities) enhance vehicle motion estimates based on wheel speed sensor data (407), for implementation in vehicle control  [see Paragraph 0053].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the velocity determination of Lombrozo to use RADAR to determine velocity as taught by Song in order to enhance vehicle motion estimates to control vehicles safely and effectively in situations with low friction [Song, see Paragraph 0053].

Regarding claim 22, Lombrozo and Song disclose the invention with respect to claim 21. Song further discloses:
wherein the at least one detector comprises a plurality of detectors [see Figure 3 below - depicts multiple detectors (208, 308)], 
each of the detectors is associated with a portion of the vehicle near a corresponding one of the plurality of wheels [see Figure 3 below - depicts multiple detectors (208, 308) near each of the wheels (right rear wheel 308, and right front wheel 208)], and 
the processor is configured to determine the velocity of each of the wheels based on an indication of a range rate from a respective one of the plurality of detectors [see Paragraph 0045-0047 - discusses calculating velocities (vectors) for each of the detectors (208, 308) located near each wheel, the velocity vector of that wheel is determined].

    PNG
    media_image2.png
    192
    171
    media_image2.png
    Greyscale

Figure 3 of Song

Song suggests that using RADAR based motion estimates (velocities) enhance vehicle motion estimates based on wheel speed sensor data (407), for implementation in vehicle control  [see Paragraph 0053].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the velocity determination of Lombrozo to use RADAR to determine velocity as taught by Song in order to enhance vehicle motion estimates to control vehicles safely and effectively in situations with low friction [Song, see Paragraph 0053].

Regarding claim 23, Lombrozo and Song disclose the invention with respect to claim 21. Lombrozo further discloses wherein the processor is configured to determine the friction characteristic by determining a vehicle acceleration of the vehicle [see Paragraph 0062 — discusses that the wheel slip is related to the acceleration of the vehicle, which the computing device automatically determines] and determining the friction characteristic from a relationship between the friction characteristic, the determined wheel slip, and the vehicle acceleration [see Paragraph 0062 — discusses that the wheel slip is related to the coefficient of friction and vehicle acceleration, and the coefficient of friction and vehicle acceleration are determined].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lombrozo in view of Song further in view of Owen et al.  (U.S. Publication No. 2016/0214645) hereinafter Owen.

Regarding claim 24, Lombrozo and Song disclose the invention with respect to claim 23. However, the combination of Lombrozo and Song fails to dislclose wherein the processor is configured to determine the vehicle acceleration by determining a net force on the vehicle in a direction of movement of the vehicle.

Owen discloses wherein a processor is configured to determine the vehicle acceleration by determining a net force on the vehicle in a direction of movement of the vehicle [see Paragraph 0124 — discusses that longitudinal force on wheels of the vehicle is determined from the vehicle acceleration].

Owen suggests that determining the longitudinal force on the wheels (via acceleration sensor) helps indicate surface resistance (friction characteristic) and wheel slip [see Paragraph 0125].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lombrozo to include a net force calculation using an acceleration sensor as taught by Owen in order to help indicate surface resistance (friction characteristic) and wheel slip [Owen, see Paragraph 0125].

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665